PER CURIAM.
Appellant, Warren Blount, appeals the denial of his Petition for Writ of Habeas Corpus. Pursuant to Sheley v. Florida Parole Commission, 703 So.2d 1202 (Fla. 1st DCA 1997), we treat the appeal as a Petition for Writ of Certiorari. Because the Circuit Court of the First Judicial Circuit in and for Escambia County did not have territorial jurisdiction to rule on Blount’s Petition, we vacate the Order below and remand to dismiss this cause without prejudice to refQe in the appropriate court in Bay County.1 See Lewis v. Florida Parole Commission, 697 So.2d 965 (Fla. 1st DCA 1997).
WEBSTER and LAWRENCE, JJ., and SHIVERS, DOUGLASS B., Senior Judge, concur.

. Even if we had the authority to determine this case on the merits, we would be unable to do so because of the incomplete and confusing record. The most recent written judgment and sentence appears to give appellant jail credit for more time than necessary to serve his sentences.